Citation Nr: 1612126	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to January 1996, from November 2003 to October 2004, and from January 2009 to June 2009. 
	
This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran provided testimony at a Board hearing.  A complete transcript is of record.  At the hearing, the Veteran expressed disagreement with the way the 2010 VA examination was conducted due to the lack of consideration of the October 1995 motor vehicle accident.  The undersigned agreed with some of the Veteran's contentions at the hearing.  The Veteran also indicated that there were outstanding treatment records.  Although he indicated that he would obtain these records, he has yet to submit any additional records to the Board. 

In an effort to fully develop the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the November 2015 Board hearing, the Veteran and the undersigned agreed that additional development should be completed before a decision is rendered by the Board.  Although the undersigned gave the Veteran 90 days post-hearing to submit additional evidence, VA has not received additional evidence from either the Veteran or his representative.  In furtherance of the Veteran's claim, a remand is necessary. 

Although some service treatment records were obtained, treatment records from the Veteran's last two periods of service continue to be outstanding.  Another search for these records should be conducted.  The Veteran indicated that he had some military records in his possession, not already associated with the claims file.  The RO should provide the Veteran an opportunity to provide those records.  

The Veteran reported seeing several private treating sources regarding his claimed service-connected conditions, as well as the possibility of obtaining nexus opinions.  VA should reach out to the Veteran to identify the Veteran's private treating sources, obtain any necessary authorizations, and either obtain the records, or provide the Veteran another opportunity to submit those records.  The RO should also update the Veteran's VA treatment records. 

After the claims file is updated, the Veteran should be given a new examination to assess the etiology of his claimed right shoulder, back, right hip and  bilateral knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for service treatment records from November 2003 to October 2004, and from January 2009 to June 2009.   

A search for records from October 1995 to January 1996 of the Gorgas Army Community Hospital located in Panama City, Panama related to the Veteran's October 1995 motor vehicle accident should also be conducted.  

If records are obtained, they should be associated with the claims file.  If records are unavailability, a formal notice of unavailability should be associated with the claims file.  The Veteran should also be notified and given an opportunity to provide those records.  

2.  Request that the Veteran identify all private sources of treatment for the issues on appeal with appropriate authorizations, especially any private physicians who treated him immediately after his 1996 period of service as well as any current physicians.  

With any necessary authorizations from the Veteran, obtain and associate with the claims file all outstanding records of treatment identified by the Veteran. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file, and the Veteran must be notified.

3.  Obtain VA treatment records since January 2012 from the Salisbury, North Carolina VA Medical Center. 

4.  Only after obtaining as much of the above evidence as is available, schedule the Veteran a VA examination to (1) identify all current disabilities associated with the back, knees, right shoulder, and right hip, and (2) determine the etiology for each identified condition.  In determining etiology, the examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent or greater probability) that any right shoulder disorder had its onset in service or is otherwise related to service to include the October 1995 motor vehicle accident in Panama?

(b)  Is it at least as likely as not (50 percent or greater probability) that any back disorder had its onset in service or is otherwise related to service to include the October 1995 motor vehicle accident in Panama?

(c) Is it at least as likely as not (50 percent or greater probability) that any right hip disorder had its onset in service or is otherwise related to service to include the October 1995 motor vehicle accident in Panama?

(d) Is it at least as likely as not (50 percent or greater probability) that any knee disorder (either or both knees) had its onset in service or is otherwise related to service to include the October 1995 motor vehicle accident in Panama?

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




